DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 2/15/2021. Claims 10 and 19 were cancelled. Claims 1-6, 8-9, 11-13, 15-17 and 20 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A semi-aromatic polymeric base composition for use in manufacturing a finished article via melt processing, the polymeric base composition comprising: 

at least one polyamide 6 copolymer polymerized from caprolactam, tetramethylene diamine, and terephthalic acid monomers at a temperature of 200 C to 240 C, followed by flashing water from the reaction mixture and heating the reaction mixture at a temperature of 235 C to 250 C, 

the copolymer having a second heat melting point temperature between 260°C and 315°C as determined by Differential Scanning Calorimetry (DSC) according to ASTM D3418;

and wherein the at least one polyamide 6 copolymer has a weight average molecular weight (Mw), as determined by Gel Permeation Chromatography (GPC), between 15,000 Daltons and 30,000 Daltons.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8-9, 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pipper et al. (US Patent 5,030,709 A listed on the IDS dated 12/26/2019) in view of Hünger et al. (US Patent 6,429,279 B1 listed on the IDS dated 12/26/2019).
The disclosure of Pipper et al. in view of Hünger et al. is adequately set forth on pages 3 – 9 of the Office Action dated 12/3/2020 and is incorporated herein by reference.
Regarding claims 1, 15 and 20, Pipper et al. teach copolyamides and a solid state polymerization of forming the copolyamides (col. 5 lines 7-50) comprising component (A) 1,4-diamino butane (which corresponds t the tetramethylene diamine) and an equimolar amount of a dicarboxylic acid such as terephthalic acid (col. 2 lines 24-35), and component (B) caprolactum (col. 2 lines 24-41 and Table 1, Example 4) thereby reading on the at least one polyamide 6 copolymer as required by the instant claim. Pipper et al. teach the melt point as determined by DSC to be 220 °C (Table 1, col. 6 line 28). Pipper et al. teach the copolymer is further processed until a high molecular weight is obtained (col. 4 line 56). Pipper et al. teach the copolyamides are suitable for the production of moldings by injection molding or extrusion (col. 4 line 68 – col. 5 line 1) thereby reading on the “for use in manufacturing a finish article via melt processing” as required by the instant claim. Pipper et al. teach the concentrated solution thereby reading on the prepolymer, wherein the temperature is at 94 C (col. 5 line 7), wherein the water is rapidly vaporized (col. 5 line 17) thereby reading on “flashing water from the reaction mixture”, wherein the mixture emerges at a temperature of 305 C (col. 5 line 22). Regarding claim 20, Pipper et al. teach the polycondensate is further subjected to continuous solid phase condensation with superheated steam (col. 5 line 50).

Pipper et al. are silent regarding the claimed molecular weight range of 15,000 Daltons and 30,000 Daltons.
	Hünger et al. teach preparation of polyamides containing caprolactum monomers in addition to tetramethylenediamine and terephthalic acid (col. 5 lines 43 – 53) wherein the polyamide copolymers have a high molecular weight (col. 3 line 55), wherein the molecular weight range is from 3000 to 18,000 g/mol and wherein the molecular weight can be increased even further (col. 4 line 65 – col. 5 line 3). Hünger et al. offer the motivation of choosing copolymers within this molecular weight range due to their ability to optimize the viscosity of the prepared polymer (col. 9 line 20). In light of these benefits, it would have been obvious to one of ordinary skill in the art to achieve a molecular weight range of 3000-18,000 or higher as disclosed by Hünger et al. for the copolymer of Pipper et al., thereby arriving at the claimed invention, particularly because Pipper et al. also acknowledge the relationship between a high molecular weight and the desired final viscosity (col. 4 lines 53-56).
Pipper et al. in view of Hünger et al. and the claims differ in that Pipper et al. in view of Hünger et al. do not teach the exact same range for the molecular weight as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight range taught by Pipper et al. in view of Hünger et al. (3000-18,000 or higher) overlap the instantly claimed range (15,000 and 30,000 Daltons) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Furthermore, the molecular weight of the polymer will affect the resulting viscosity of the polymer (Pipper et al. col. 4 lines 53-56). Therefore, the molecular weight of the copolymer can be optimized to reach the desired viscosity via a routine optimization. The case law has held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molecular weight of the copolymer for the intended application via a routine optimization, thereby obtaining the present invention.
	Pipper et al. in view of Hünger et al. are silent regarding a second heat melting point.
The second heat melting point is a function of the copolymer.  Pipper et al. in view of Hünger et al. teach the same copolymer comprising caprolactum, tetramethylenediamine and terephthalic acid monomers as required by the instant claim as set forth in the rejection above. Therefore, the melting point temperatures in the copolymer of Pipper et al. in view of Hünger et al. is expected to be the same as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Pipper et al. do not particularly teach the temperatures of 200 °C to 240 °C to form a prepolymer, and are further silent on the particular temperature of 235 to 250 °C for the reaction mixture, and the solid state polymerizing step conducted at 250 to 280 °C.
However, Pipper et al. teach the solid phase condensation with super heated steam will achieve a desired viscosity (col. 5 line 51).  Pipper et al. teach the precondensate/vapor mixture emerges from the evaporator is at 305 C and is passed into the mass transfer zone wherein an intimate exchange between diamine gas phases and condensing prepolymer takes place (col. 5 line 28). As such, the reaction temperatures of the reaction mixture  and the solid state polymerizing step will affect the processing parameters and will affect the resulting viscosity of the polymer (Pipper et al. col. 5 line 51). Therefore, the processing temperatures of the process can be optimized to reach the desired viscosity via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molecular weight of the copolymer for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claims 2, 3 and 17, Pipper et al. teach the copolymer in a preferred embodiment comprises the caprolactum in the amount of 40 weight% (Table 1, Example 4) thereby reading on the claimed rnage of between 25 and 70 wt% and between 35 and 60 wt% of caprolactum monomers.
Regarding claims 4 and 16, Pipper et al. teach isophthalic acid is one of the monomers used to form the copolymer (col. 2 line 34).
Regarding claim 5,  Pipper et al. teach from 5 to 80% by weight of a salt of 1,4-diaminobutane and an equimolar amount of C4-C18 -dicarboxylic acid wherein the dicarboxylic acid is isophthalic acid (col. 2 lines 24-36) thereby overlapping with the claimed range of  between 0.5 and 2 wt% as required by the instant claim.

Regarding claims 8 and 9, Pipper et al. teach copolyamides comprising component (A) 1,4-diamino butane (which corresponds t the tetramethylene diamine) and an equimolar amount of a dicarboxylic acid such as terephthalic acid (col. 2 lines 24-35), and component (B) caprolactum (col. 2 lines 24-41 and Table 1, Example 4) thereby reading on the at least one polyamide 6 copolymer as required by the instant claim. Pipper et al. teach the melt point as determined by DSC to be 220 °C (Table 1, col. 6 line 28). Pipper et al. teach the copolymer is further processed until a high molecular weight is obtained (col. 4 line 56). Pipper et al. teach the copolyamides are suitable for the production of moldings by injection molding or extrusion (col. 4 line 68 – col. 5 line 1) thereby reading on the “for use in manufacturing a finish article via melt processing” as required by the instant claim. Pipper et al. teach the copolymer in a preferred embodiment comprises the caprolactum in the amount of 40 weight% (Table 1, Example 4) thereby reading on the claimed range of between 25 and 70 wt% and between 35 and 60 wt% of caprolactum monomers.
	Pipper et al. are silent regarding the claimed molecular weight range of 15,000 Daltons and 30,000 Daltons.
	Hünger et al. teach preparation of polyamides containing caprolactum monomers in addition to tetramethylenediamine and terephthalic acid (col. 5 lines 43 – 53) wherein the polyamide copolymers have a high molecular weight (col. 3 line 55), wherein the molecular weight range is from 3000 to 18,000 g/mol and wherein the molecular weight can be increased even further (col. 4 line 65 – col. 5 line 3). Hünger et al. offer the motivation of choosing copolymers within this molecular weight range due to their ability to optimize the viscosity of the prepared polymer (col. 9 line 20). In light of these benefits, it would have been obvious to one of ordinary skill in the art to achieve a molecular weight range of 3000-18,000 or higher as disclosed by Hünger et al. for the copolymer of Pipper et al., thereby arriving at the 
Pipper et al. in view of Hünger et al. and the claims differ in that Pipper et al. in view of Hünger et al. do not teach the exact same range for the molecular weight as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight range taught by Pipper et al. in view of Hünger et al. (3000-18,000 or higher) overlap the instantly claimed range (15,000 and 30,000 Daltons) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Furthermore, the molecular weight of the polymer will affect the resulting viscosity of the polymer (Pipper et al. col. 4 lines 53-56). Therefore, the molecular weight of the copolymer can be optimized to reach the desired viscosity via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molecular weight of the copolymer for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 11, Pipper et al. teach isophthalic acid is one of the monomers used to form the copolymer (col. 2 line 34).
Regarding claim 12,  Pipper et al. teach from 5 to 80% by weight of a salt of 1,4-diaminobutane and an equimolar amount of C4-C18 -dicarboxylic acid wherein the dicarboxylic acid is isophthalic acid 
Regarding claim 13, Pipper et al. teach glass fibers, flame proofing agents and other conventional additives (col. 4 line 61).

Response to Arguments
6.	 Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Pipper er et al., Applicant states that “Pipper teaches a process for preparing polyamides by polymerization of monomers to form prepolymers at 260°C to 330°C, in particular, from 280°C to 310°C (col. 3, lines 29-31). In the working Examples of Pipper, a polymerization temperature of 308°C is used (col. 5, line 17), and polymerization is followed by water flash and solid state condensation at 200-270°C (col. 4, lines 48-53).Each of independent claims 1, 8, and 15 has been amended to recite polymerization at a temperature of 200°C to 240°C to form a prepolymer, which polymerization temperature is much lower than that of Pipper, wherein Pipper teaches that its higher polymerization temperature of at least 260°C is required to ensure that the precondensate is maintained in a molten state throughout processing (col. 3, lines 28-33). Applicants respectfully submit that one of ordinary skill in the art would not have been motivated to modify the teachings of Pipper to reduce the polymerization temperature to 200°C to 240°C as now claimed. The use of such a lower polymerization temperature as claimed allows the claimed copolymers to exhibit sufficiently high second heat melting points such that they are capable of being processed using traditional melt processing operations, while also being useful for high temperature applications, as discussed in paragraph [0005] of the present application as filed.” 


In response, attention is drawn to the language of claim 1, wherein the amended claim 1 now recites “polymerized from caprolactam, tetramethylene diamine, and terephthalic acid monomers at a temperature of 200 C to 240 C, followed by flashing water from the reaction mixture and heating the reaction mixture at a temperature of 235 C to 250 C”. As such, claim 1 is drawn to a product, and the subsequent requirements for the polymerization temperatures, followed by flashing water from the reaction mixture and heating the reacting mixture are all product-by-process limitations. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a 
Pipper in view of Hünger et al. teach the same product as set forth in the rejection above. It is acknowledged that Pipper in view of Hünger et al. do not teach the exact same range for the polymerization temperature as set forth in the rejection above. However, claim 1 is drawn to the product, and the patentability of a product does not depend on its method of production. The product of Pipper in view of Hünger et al. is considered to be the same as required by the instant claim, absent any evidence establishing an obvious difference between the claimed product and the product of Pipper et al. in view of Hünger et al. 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pauchard, et al. (US PG Pub 2014/011925 A1) paragraph [0045] teaches preferred semi-aromatic polyamides have a melting point of at least 280 C, and comprise a semiaromatic polyamide including PA6/4T.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.